In a child neglect proceeding pursuant to Family Court Act article 10, the mother appeals from a fact-finding order of the Family Court, Richmond County (Wolff, J.), dated February 6, 2012, which, after a hearing, found that she neglected the subject child.
Ordered that the order is affirmed, without costs or disbursements.
The Family Court properly admitted into evidence the subject child’s school attendance records for the year 2010-2011 because they were properly certified business records (see Family Ct Act § 1046 [a] [iv]).
*1009The Family Court’s determination that the mother had neglected the child was supported by a preponderance of the evidence. The finding of educational neglect was based on evidence that the child’s excessive unexcused absences from school had a detrimental impact on her education insofar as she was retained in the sixth grade (see Family Ct Act §§ 1012 [f] [i] [A]; 1046 [b]; Matter of Santino B. [Lisette C.], 93 AD3d 1086 [2012]; Matter of Patrick S., 52 AD3d 837 [2008]; Matter of Evan F., 48 AD3d 811 [2008]; see also Matter of Gabriella G. [Jeannine G.], 104 AD3d 1136 [2013]). In addition, the Family Court properly determined that the mother’s failure to ensure that the child continued in psychotherapy to treat an anxiety disorder contributed to those excessive absences, and also constituted neglect upon the ground of inadequate supervision and guardianship (see Family Ct Act § 1012 [f] [i] [B]; Matter of Kinara C. [Jerome C.], 89 AD3d 839 [2011]). Mastro, J.E, Leventhal, Sgroi and Cohen, JJ., concur.